Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                         Main Document    Page 1 of 38




                               1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                         Main Document    Page 2 of 38




                               1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                         Main Document    Page 3 of 38




                               1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                         Main Document    Page 4 of 38




                              1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                         Main Document    Page 5 of 38




                                1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                         Main Document    Page 6 of 38




                                1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                         Main Document    Page 7 of 38




                                1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                         Main Document    Page 8 of 38




                                  1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                         Main Document    Page 9 of 38




                                 1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 10 of 38




                                1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 11 of 38




                                1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 12 of 38




                                1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 13 of 38




                                1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 14 of 38




                               1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 15 of 38




                               1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 16 of 38




                             1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 17 of 38




                               1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 18 of 38




                                1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 19 of 38




                              1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 20 of 38




                               1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 21 of 38




                               1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 22 of 38




                               1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 23 of 38




                               1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 24 of 38




                                1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 25 of 38




                              1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 26 of 38




                               1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 27 of 38




                              1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 28 of 38




                              1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 29 of 38




                             1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 30 of 38




                              1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 31 of 38




                              1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 32 of 38




                                1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 33 of 38




                               1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 34 of 38




                             1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 35 of 38




                            1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 36 of 38




                              1BHFPG
Case 2:19-bk-10119-RK   Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31   Desc
                        Main Document     Page 37 of 38
        Case 2:19-bk-10119-RK                     Doc 171 Filed 09/30/19 Entered 09/30/19 09:28:31                                      Desc
                                                  Main Document     Page 38 of 38



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
206 North Jackson Street, Suite 201, Glendale, CA 91206

A true and correct copy of the foregoing document entitled MONTHLY OPERATING REPORT #8 will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
9/30/19, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

       Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
       Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
       Nichole Glowin nglowin@wrightlegal.net, BKUDGeneralupdates@wrightlegal.net
       Valerie Smith claims@recoverycorp.com
       David A Tilem davidtilem@tilemlaw.com,
        DavidTilem@ecf.inforuptcy.com;malissamurguia@tilemlaw.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.in
        foruptcy.com;MalissaMurguia@ecf.inforuptcy.com;DianaChau@tilemlaw.com
       Edward A Treder cdcaecf@bdfgroup.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Hatty K Yip hatty.yip@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 9/30/19, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Gary Baddin, Analyst
Office of the United States Trustee
915 Wilshire Blvd., Suite 1850
Los Angeles, CA 90017


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ______, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 9/30/19                        Joan J. Fidelson                                                /s/Joan J. Fidelson
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
